Citation Nr: 0915526	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by a Parrish Medical Center from May 27, 2006, to 
May 31, 2006.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The appellant is the Hospital which provided services to the 
Veteran for a period of hospitalization from May 26, 2006, to 
May 31, 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating determination 
of the Tampa, Florida, Department of Veterans Affairs (VA) 
Medical Center (MC).  In the December 2007 rating 
determination, the VAMC granted payment for May 26, 2006, but 
denied payment from May 27, 2006, to May 31, 2006.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As it relates to the current claim, the Board notes that in 
the December 2007 statement of the case, it was indicated 
that the Veteran served with the Marine Corps from May 1976 
to June 1980.  Unfortunately, there has been no independent 
verification of that period of service.  Likewise, it was 
noted in the statement of the case that service connection is 
not currently in effect for any disability.  Independent 
verification of this fact would also be desirable.  

The Board further observes that in the treatment records 
submitted by Parrish Medical Center, it was noted that the 
Veteran received treatment at the VA clinic.  There have been 
no records associated with the claims file relating to any 
treatment received by the Veteran at any VA Medical Center.  
VA is deemed to have constructive knowledge of documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Board further notes that in the January 2007 notice of 
disagreement, the appellant indicated that they were unable 
to transfer the Veteran due to VA's unavailability to accept 
transfers because of the Memorial Day Holiday weekend.  The 
Board does note that the Veteran was admitted to Parrish 
Hospital the Friday before Memorial Day weekend and remained 
hospitalized until the Wednesday following Memorial Day.  
Clarification is warranted as to what actual steps were taken 
in order to determine that the VA hospital was not accepting 
transfers due to the holiday.  The Hospital should be 
requested to furnish what specific actions were taken to 
determine that the VA Hospital was not accepting transfers.  

Following receipt of all the above requested information, the 
matter should again be referred to Medical Administrative 
Services (MAS) for review of the claim to determine if 
authorization would be warranted for services provided from 
May 27, 2006, to May 31, 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain through independent channels, 
i.e., DD Form 214, service personnel 
records, etc., verification of the 
veteran's period of active service. 

2.  Determine if service connection is 
currently in effect for a disability.  
Indicate what steps were taken to make 
this determination.  

3.  Obtain copies of all treatment 
records of the Veteran for treatment at 
the Tampa VAMC and/or all satellite 
offices and associate them with the 
claims folder.  

4.  Request that Parrish Medical Center 
indicate in writing what actions were 
taken to determine that a VAMC was not 
available for transfer of the veteran as 
a result of the Memorial Day Holiday 
Weekend.  

5.  Contact the VAMC identified in number 
4 above and request information on 
whether they were accepting patient 
transfers on Friday, May 26, 2006.

6.  After obtaining all the information 
above, refer the matter to the VA MAS to 
determine if payment is warranted based 
upon any evidence received in conjunction 
with this remand.  

7.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the appellant.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

